DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner is unable to find “with accuracy and speed sufficient to distinguish between low, good, and high blood perfusion at the target region,” “wherein when the one or more holes are not surrounded by an inflatable bag or balloon coupled to the elongated body.” The Examiner is unable to find “wherein the wavelength sensing unit is configured for operation while the fluid or gas occupies the space adjacent to the wavelength sensing unit” if the space is NOT a bag/balloon. 
In response to Applicant’s argument on page 11 that [0029] supports the limitation, the Examiner disagrees. 
Applicant cites [0029]: For example, if the pipe is the esophagus of a person, then cold air will cool the inner mucosal surface of the esophagus. After stopping the injection, the temperature of the mucosa will increase back to body temperature. The temporal and spatial characteristics of the temperature change are of importance, for example if the temperature increase is fast, then the mucosa has a good blood perfusion whereas slower temperature increase indicates less perfusion. If it is too fast it may indicate that the tissue is inflamed and with high perfusion.
Yet, Applicant never provide support for “accuracy and speed sufficient.” At what level of accuracy and speed sufficiency to distinguish low, good, and high blood perfusion? Does speed sufficiency relate to the “speed” of temperature change, i.e. 
From 0029, temperature is relating to perfusion, and that the temporal and spatial characteristics of the temperature change are of importance. But it does not suggest that temporal and spatial data on the surface properties … with accuracy and speed sufficient to distinguish between low, good, and high blood perfusion. 
In response to Applicant’s argument that “the left and middle embodiments of devices shown in Figure 1A of the Application shows an elongated body I having at least one side hole defined along the elongated body that are not surrounded by the bag or balloon,” the Examiner disagrees. 
Figure 1A is shown to have 4 side holes next to bag 5 in either inside or outside of bag 5. So does “surrounded by” exclude the meaning of “adjacent to” or “next to” to 4? Figure 1 also show one without a bag at all. But anytime there is a bag 5, the bag is next to 4 or adjacent to 4. So again “surrounded by” is not supported from figure 1A. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In response to Applicant’s argument on page 12 that: 1)  Regarding the concern regarding the language "with accuracy and speed sufficient," Applicant respectfully submits that this language is taken from paragraph [0029] of the Application, which states, in relevant part, that " The dotted lines with arrows in FIG. 2 shows the flow of the gas between an upper hole 4 and a lower hole 4 inside the bag 5, or the flow of gas within the hollow structure or rectum 8, wherein the sensor 2 is preferably positioned between the two holes 4 or at the centre of the hollow structure under examination to ensure or maximize the accuracy and speed of data acquisition." (emphasis added).  Applicant  respectfully submits that one skilled in the art of the subject matter of the Application would understand the concept of ensuring or maximizing accuracy and speed of data acquisition using devices disclosed within the present Application; 2)    Similarly, and as noted above, paragraph [0029] provides support for low ("less"), good, and high perfusion. Applicant respectfully submits that the metes and bounds of the phrase "low, good, and high blood perfusion" are inherently defined therein, as one skilled in the art of blood perfusion pressure would be able to differentiate between what would be considered to be low pressure, good pressure, and high pressure, without requiring specific numbers, the Examiner disagrees. 
First, Applicant again has not provided any factual evidence of “one skilled in the art of the subject matter of the Application would understand the concept of ensuring or maximizing accuracy and speed of data acquisition using devices disclosed within the present Application.” Applicant has not provided any factual method to “maximize” accuracy and speed of data acquisition. What is the standard of “maximizing”? Furthermore, maximizing is not even in the claim. “Sufficient” is not the same as “maximizing.” Hence, “accuracy and speed sufficient” is not the same as “maximize the accuracy and speed of data acquisition.” If they are the same, then Applicant should provide evidence and put them on record that they are the same exact interpretation. 
 Similarly, Applicant has not provided any factual evidence that “one skilled in the art of blood perfusion pressure would be able to differentiate between what would be considered to be low pressure, good pressure, and high pressure, without requiring specific numbers.”
Furthermore, “a blood perfusion” is not the same as “a blood perfusion pressure.” It is unclear what Applicant is trying to explain here. 
In addition, “low” is not the same as “less.” 5 is less than 6, but 5 is not low compare to 1. Similarly, a parameter for a good perfusion for one candidate might not be a good perfusion for another candidate. 
If with any specific number that a person on his/her own can decide a pressure is low, good or high, then what’s the specific limitation to this claim? Does this limit any methods? Because a person can just decides on his/her own however he/she wants. And if no number is required, then why it’s necessary to have accuracy and speed sufficient? 
Applicant claims a “wavelength sensing unit,” while adding limitation with “accuracy and speed sufficient” but does not indicating any function or limitation 
Does “may” word make every apparatus relates to it capable of? “May” includes the possibility of “may not.” “May” is expressing possibility. So “may” again is also relating to capable of. 
It is unclear what the metes and bounds of the limitation “surrounded” or “not surrounded” mean. For example, a person is not surrounded by grass. Is a person on the concrete pathway in between two separated grass fields also being consider as surrounded or not surrounded? Applicant has not clarify the interpretation of “surrounded by.” The Examiner would accept the “not enclosed within” limitation. However, the limitation includes “or,” so if any art satisfy any one of the limitation would also read on the claim. 
It is also unclear what the metes and bounds of limitation configured for operation are. What type of operation is operation? 
In addition, for claim 1, the fluid first exit the one or more side holes into a hollow biological structure, but also exit into the bag. How would the same fluid do both? The bag as a hole? Or there are two type of fluid channel for claim 1? 
It is unclear what the metes and bounds of “wherein the wavelength sensing unit is configured for operation while the fluid or gas occupies the space adjacent to the wavelength sensing unit” are when the space is not a bag/balloon. 

Or does Applicant merely mean that the fluid or gas would be released into the target region and after that, the wavelength sensing unit is configure to detect. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casscells, III et al. (US 2003/0171691, hereinafter Casscells ‘691) in view of Burwell et al. (US 2008/0033519, hereinafter Burwell ‘519), alone or further in view of Toth et al. (US 2015/0011843, PCT, 371 Date is July, 24, 2014, with provisional applications filed on Mar. 20, 2012 and Jan. 26, 2012, hereinafter Toth ‘843, note that the USPGPUB is for indicating where the teaching is, but the prior art date can be traced to any of the PCT or provisional applications.).
In re claim 1, Casscells ‘691 teaches a device for determining surface properties, including a thermal surface property, of a hollow structure including a biological hollow structure and further including a gastrointestinal, genital, or urinary tract, comprising: an elongated body adapted for entering into and positioning in vicinity of a target region of the hollow structure (fig. 20A), and a wavelength sensing unit fixedly or rotatably connected to the elongated body; wherein the wavelength sensing unit is configured for accuracy and speed sufficient (with relating the performance of sensing unit) to distinguish between low, good, and high blood perfusion at the target region; (because Casscells ‘691 teaches the same claimed wavelength sensing unit that obtains spatial (0171) and temporal data (0175-0178) on the surface properties of the target region of the hollow biological structure; hence, if applicant’s claimed device is capable of distinguish between low, good, and high blood perfusion at the target region, then the same device taught be Casscells ‘691 would be able to perform the same. Furthermore, as shown below, Casscells ‘691 teaches claims 2, 4, 6-8, 9, 10 all of which further limits claim 1. Hence, the device of Casscells ‘691 is obvious and/or inherent and/or to perform the function of distinguish between low, good, and high blood perfusion at the target region. Applicant also claims that one of ordinary skill in the art would know, then it would been obvious for one to distinguish between low, good, and high blood perfusion.). 
wherein the elongated body defines at least one channel therethrough, the at least one channel configured for communication with an external source (0162) for introducing a fluid or gas from the external source into the at least one channel and out of [one or more side holes] defined within the elongated body; wherein when the [one or more side holes are not] surrounded by an inflatable bag or balloon coupled to the elongated body, the fluid or gas may exit [the one or more side holes] into a hollow biological structure to change a temperature of an inner surface of the hollow biological structure (0037, 0050, 0156, 0165, note that Casscells ‘691 teaches that in 0073 that: Also enclosed by the catheter housing is a lumen that can accommodate either a a flushing fluid for washing the occluded vessel ahead of the catheter. Casscells ‘691 also teaches in 0192: By locating the junction in each channel close to the source of heat (i.e., the vessel wall) and away from sources of artifactual heating or cooling (i.e., fluids flowing through the vessel lumen and through the basket interior), the measured temperature primarily reflects the temperature of the plaque or vessel wall. Hence, it is obvious that during the washing of the occluded vessel, the fluids flowing through the vessel lumen, and hence such action result artifcatual heating or cooling which is changing a temperature of an inner surface of the hollow biological structure, vessel lumen); 
and wherein when the one or more side holes (fig. 18, 27, para 0157) are surrounded by the inflatable bag or balloon coupled to the elongated body, the fluid or gas may exit the one or more holes into the bag or balloon to inflate the inflatable bag or balloon causing the inflatable bag or balloon to contact the surface of the hollow biological structure [to change the temperature of the inner surface of the hollow biological structure] (0157, 0037).
Casscells ‘691 fails to teaches at least one channel configured for communication with an external source for introducing a fluid or gas from the external source into the at least one channel and out of one or more side holes defined within the elongated body; wherein when the one or more side holes are not surrounded by an inflatable bag or balloon coupled to the elongated body, the fluid or gas may exit the one or more side holes into a hollow biological structure; and fails to teach the inflatable bag or balloon to contact the surface of the hollow biological structure to change the temperature of the inner surface of the hollow biological structure.
out of one or more side holes defined within the elongated body; wherein when the one or more side holes are not surrounded by or enclosed within an inflatable bag or balloon coupled to the elongated body, the fluid or gas may exit the one or more side holes into a hollow biological structure (fig. 14A, 138, 0099); and fails to teach the inflatable bag or balloon to contact the surface of the hollow biological structure to change the temperature of the inner surface of the hollow biological structure (0079).
Burwell ‘519 also teaches whereby the fluid or gas exits the one or more side holes adjacent (fig. 14, 148, next to light emitting array 146s) to the wavelength sensing unit (fig. 8, 84, wavelength sensing unit is part of 80 light source array, para 0072) so that the fluid or gas occupies a space adjacent to the wavelength sensing unit; and wherein the wavelength sensing unit is configured for operation while the fluid or gas occupies the space adjacent to the wavelength sensing unit (fig. 8, 84, wavelength sensing unit is part of 80 light source array, para 0072; fig. 14, 148, next to light emitting array 146s. Hence, it would have been obvious that the embodiment of 146 light emitting array would include the embodiment of light source array that includes a wavelength sensing unit in order to provide a specific spectral sensitivity. Hence, when the array of 80 is used in place of 146, the fluid or gas occupies a space adjacent to the wavelength sensing unit). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Casscells ‘691 to include the features 
Furthermore, Toth ‘843 teaches a wavelength sensing unit fixedly or rotatably connected to the elongated body; wherein the wavelength sensing unit is configured for obtaining spatial (0100) and temporal data (0084, changes in blood perfusion) on the surface properties of the target region of the hollow biological structure (fig. 9, fig. 11, fig. 12,etc.) with accuracy and speed sufficient (with relating the performance of sensing unit) to distinguish between low, good, and high blood perfusion at the target region (0094-0096, 0163). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Casscells ‘691 to include the features of Burwell ‘519 in order to displace blood distal to expandable member and improve dispersion and light uniformity, or to include the features of Toth ‘843 to monitor the local physiological activities. 
In re claim 2, Casscells ‘691 teaches wherein the wavelength sensing unit comprises at least one infrared sensor for obtaining thermal images of the target region of the hollow biological structure and/or a color sensor for monitoring color changes on the target region of the hollow biological structure and/or at least one fiber optic cable for transmitting or redirecting light wave from the target region to at least one external wavelength sensing unit (0133, 0175-0178). 
In re claim 4, Casscells ‘691 teaches further comprising a reflective device, including a conical-like shaped reflective device or a mirror, fixedly or rotatably connected to the wavelength sensing unit for reflecting or redirecting light waves 
In re claim 5, Casscells ‘691 teaches wherein the elongated body comprises an inflatable bag for receiving a fluid from an external fluid source, wherein the fluid serves to act as an optimal medium for transmission of waves and signals from an inner surface of the hollow structure to the wavelength sensing unit and for changing temperature of the inner surface (0157, 0162, 0185). 
In re claim 6, Casscells ‘691 teaches wherein at least a portion of the elongated body a comprises a material or a film containing thermo-chromatic crystals capable of changing its color or electromechanical properties with temperature; and/or at least a portion of the elongated body is sprayed, coated, or painted with the material or the film that changes color with temperature (0094, 0150, 0190, 0208-0209, claim 11). 
In re claim 7, Casscells ‘691 teaches wherein when the inflatable bag or balloon is couple to the elongated body, at least a portion of the inflatable bag or balloon comprises a material or a film containing thermo-chromatic crystals capable of changing its color or electromechanical properties and/or electromechanical properties of one or more sensing elements enclosed in the bag or balloon with temperature; and/or at least a portion of the inflatable bag or balloon is sprayed, coated, or painted with the material or the film that changes color with temperature (0208-0209). 
In re claim 8, Casscells ‘691 teaches wherein the wavelength sensing unit comprises a plurality of infrared sensors spaced apart a preset distance from one 
In re claim 9, Casscells ‘691 teaches further comprising an item selected from the group consisting of lenses and reflective structures, which are arranged at the elongated body for focusing, filtering, or directing incoming signals for the wavelength sensing unit (0088).
In re claim 10, Casscells ‘691 teaches further comprising one or more additional sensors positioned along the elongated body and configured to obtain pH data and/or predetermined chemical-related data, measure position and acceleration data, obtain potential difference data, obtain pressure data, and/or obtain electrical impedance data (0178). 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casscells ‘691 alone or in view of Toth ‘843.
In re claim 11, Casscells ‘691 teaches a device for determining a thermal surface property of a hollow biological structure, comprising: an elongated body adapted for entering into and positioning in vicinity of a target region of the hollow biological structure (fig. 20A), and a wavelength sensing unit fixedly or rotatably connected to the elongated body (0171, 0175-0178, fig. 11, 067, 0140); 
Wherein the elongated body defines at least one channel therethrough configure such that its distal end is connected to or embedded in the elongated body and configured such that its proximal end is in fluid communication with an external source for introducing a fluid or gas of a preset pressure and temperature (0037, 0157, 0162, 
Because Casscells ‘691 teaches the same claimed wavelength sensing unit that obtains spatial (0171) and temporal data (0175-0178) on the surface properties of the low, good, and high blood perfusion at the target region, then the same device taught be Casscells ‘691 would be able to perform the same. Furthermore, as shown below, Casscells ‘691 teaches claims 2, 4, 6-8, 9, 10 all of which further limits claim 1. Hence, the device of Casscells ‘691 is obvious and/or inherent and/or to perform the function of distinguish between low, good, and high blood perfusion at the target region. Applicant also claims that one of ordinary skill in the art would know, then it would been obvious for one to distinguish between low, good, and high blood perfusion.
Furthermore, Toth ‘843 teaches a wavelength sensing unit fixedly or rotatably connected to the elongated body; wherein the wavelength sensing unit is configured for obtaining spatial (0100) and temporal data (0084, changes in blood perfusion) on the surface properties of the target region of the hollow biological structure (fig. 9, fig. 11, fig. 12,etc.) with accuracy and speed sufficient (with relating the performance of sensing unit) to distinguish between low, good, and high blood perfusion at the target region (0094-0096, 0163). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Casscells ‘691 or to include the features of Toth ‘843 to monitor the local physiological activities. 
In re claim 12, Casscells ‘691 teaches wherein the bag or balloon is painted, coated or sprayed with a film containing thermo-chromatic crystals; or made from a thermosensitive material capable of changing color or other properties including 
In re claim 13, Casscells ‘691 teaches further comprising a reflective device, including a conical-like shaped reflective device or a mirror, fixedly or rotatably connected to the wavelength sensing unit for reflecting or redirecting light waves received from the target region of the hollow biological structure to the wavelength sensing unit to get circumferential thermal data or 360 degree rotational thermal view of the target region (0050, fig. 17s, 18s, 19s, 0177). 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casscells ‘691, Burwell ‘519, and Toth ‘843 alone or further in view of Daighighian et al. (US 2002/0168317, hereinafter Daighighian ‘317).
In re claims 14, Casscells ‘691 teaches system for determining surface properties of a hollow biological structure, comprising a device according claim 1, and a stimulatory system comprising a device [pump] for injection of a fluid or gas together with a data acquisition and processing system operably coupled to the device and configured to obtain and process data from the device and data from the hollow biological structure (0037, 0157, 0162), but fails to teach a pump. However it would have obvious to try to use a pump to delivery fluid as it is a traditional fluid delivery technique. 
Furthermore, Daighighian ‘317 teaches a pump for injection of a fluid together with a data acquisition and processing system operably coupled to the device and 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Casscells ‘691, Burwell ‘519, and Toth ‘843 alone or to include the features of Daighighian ‘317 in order to use traditional fluid delivery device to deliver fluid to the desire area. 
In re claim 15, Casscells ‘691 teaches further comprising a display operably coupled to the data acquisition and processing system, the display configured to visually depict measured or computed data (0174, 0224, fig. 22, fig. 33). 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casscells ‘691 and Toth ‘843 alone or further in view of Daighighian ‘317.
In re claim 16, Casscells ‘691 teaches a system for determining surface properties of a hollow biological structure, comprising a device according claim 11, and a stimulatory system comprising a device [pump] for injection of a fluid or gas together with a data acquisition and processing system operably coupled to the device and configured to obtain and process data from the device and data from the hollow biological structure (0037, 0157, 0162), but fails to teach a pump. However it would have obvious to try to use a pump to delivery fluid as it is a traditional fluid delivery technique. 
Furthermore, Daighighian ‘317 teaches a pump for injection of a fluid together with a data acquisition and processing system operably coupled to the device and 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Casscells ‘691 and Toth ‘843 alone or to include the features of Daighighian ‘317 in order to use traditional fluid delivery device to deliver fluid to the desire area. 
In re claim 17, Casscells ‘691 teaches further comprising a display operably coupled to the data acquisition and processing system and the device, the display is configured to visually depict measured or computed data (0174, 0224, fig. 22, fig. 33).

Response to Arguments
Applicant's arguments filed August 24, 2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “a) claim 1 and 11 are amended to identify the one or more holes as "one or more side holes," which is important for the configuration of devices claimed herein … the Examiner refers to excerpts of Casscells relating to ‘flushing fluid for washing the occluded vessel ahead of the catheter’ … this fluid is not injected so to be adjacent to any sort of sensor of w wavelength sensing unit. To address the same, Applicant identifies the holes as claimed in claims 1 and 11 as "side holes," so that, for example, fluid or gas can be injected from the catheter through said side holes, such as shown on the right-hand side of Figure 2 of the Application, whereby said fluid or gas can flow toward a distal end of the device, and importantly past the thermal sensing unit. This is not possible by the device of Casscells as the fluid out of one or more side holes defined within the elongated body as shown above. However, if the fluid/gas is exit into the bag or balloon which is all claim 11 is recited with, the exit hole is adjacent to the wavelength sensing unit, the Examiner has shown that Casscells ‘691 teach that as shown above or in fig. 17, hole 27 and fig. 19B&20B/C.
So in response to Applicant’s argument that “‘b) … the fluid or gas exits the one or more side holes adjacent to the wavelength sensing unit so that the fluid or gas occupies a space adjacent to the wavelength sensing unit,’ which is also not possible with the device of Casscells,” the Examiner disagrees. If the space is a bag or balloon, Casscells ‘691 would read as shown above. And if the space is not a bag or balloon, Burwell ‘519 would read as a shown above. 
Hence, similarly, in response to Applicant’s argument that “c) [c]laims 1 and 11 are further amended to claim that ‘the wavelength sensing unit is configured for operation while the fluid or gas occupies the space adjacent to the wavelength sensing 
In response to Applicant’s other argument with respect to 112 rejection, the Examiner has responded to the argument under the 112 rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793